Exhibit 10.24
 
Escalade, Incorporated
Schedule of Executive Officer Compensation
 
Compensation for the executive officers of Escalade, Incorporated consists of a
base salary, bonuses and long-term incentives in the form of stock option grants
or restricted stock unit grants.
 
Base Salary
In general, base salaries are set at the beginning of each year based upon the
Company’s income level generated in the prior year, any changes in the level of
responsibility and the subjective individual performance review conducted by the
Company’s Compensation Committee. The 2010 base salaries for the Companies
executive officers are as follows:
 
Name
 
Position
 
Annual Base Salary
 
Robert Griffin (a)
 
Chairman of the Board
  $ 50,580  
Robert J. Keller (a)
 
President and Chief Executive Officer
  $ 270,000  
Deborah J. Meinert
 
VP Finance, CFO
  $ 132,000  

 
(a) Messrs Griffin and Keller are entitled to receive $56,200 and $300,000
respectively but have voluntarily agreed to a 10% reduction in each of these
amounts.
 
Bonuses
Each year the Company’s Compensation Committee establishes targeted bonuses for
its key executives based on target performance levels for the Company.
Performance targets are based on achieving pre-tax income goals in relation to
invested capital which is defined as beginning shareholder equity plus average
bank debt outstanding. Based on actual results achieved, a bonus pool is accrued
for use in paying bonuses. There are no pre-defined methods for allocating the
bonus pool to any of the key executives; allocation and payment is entirely at
the discretion of the Compensation Committee and Board of Directors. Due to
economic pressures on earnings, the Company paid no bonuses in 2009.
 
Long-Term Incentives
Under the terms of the Escalade, Incorporated 2007 Incentive Plan, executive
officers of the Company are eligible to receive long term incentive compensation
in various forms including stock options and restricted stock units. The
Company’s Compensation Committee has full discretion over the form, amount and
timing of these grants which historically have been annual grants. In its
determination of annul grants, the Compensation Committee considers performance
of both the individual and the Company.
 
Additional Benefits
Executive officers are eligible to participate in the Company’s 401(k)
retirement plan and receive Company matching contributions in accordance with
the plan terms. The Company also pays group term life insurance benefits on
behalf of executive officers. The Company’s Chairman of the Board participates
in a salary deferral plan that earns interest on undistributed amounts at the
rate of 9% per annum.

--------------------------------------------------------------------------------

